





RF MICRO DEVICES, INC.
2012 STOCK INCENTIVE PLAN
Restricted Stock Unit Agreement
(Performance-Based and Service-Based Award for Senior Officers)
THIS AGREEMENT (together with Schedule A and Schedule B, attached hereto, the
“Agreement”) is made effective as of ______________ (the “Effective Date”)
between RF MICRO DEVICES, INC., a North Carolina corporation (the “Company”),
and ________________, an Employee of, or individual in service to, the Company
or an Affiliate (the “Participant”).
RECITALS:
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Administrator”) has approved the grant to the Participant of a contingent
right to receive an award of Restricted Stock Units (the “Award”) for shares of
Common Stock issuable under the RF Micro Devices, Inc. 2012 Stock Incentive
Plan, as it may be amended (the “Plan”), the grant of which Award is subject to
the attainment of certain performance objectives and the vesting of which Award
is subject to certain service requirements, as further described in this
Agreement;
NOW, THEREFORE, in furtherance of the purposes of the Plan, and in consideration
of the services of the Participant and such other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Participant hereby agree as follows:
1.Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in this
Agreement and those of the Plan, the provisions of the Plan shall govern, unless
the Administrator determines otherwise. Unless otherwise defined herein,
capitalized terms in this Agreement shall have the same definitions as set forth
in the Plan.
2.    Certain Defined Terms. The following terms used in this Agreement shall
have the meanings set forth in this Section 2:
(a)    The “Award Date” is the date on which the Award or any portion of the
Award is or may be granted to the Participant following the Administrator’s
determination regarding whether all or a portion of the Performance Objectives
have been attained and completion of such other action as may be necessary to
complete the grant of the Award or a portion of the Award. Performance
Objectives may have separate Award Dates.
(b)    The “Effective Date” is the effective date of the Agreement, as stated
above.
(c)    The “Participant” is __________. Employee ID#__________.
(d)    “Performance Objectives” are the specific performance objectives
identified in Schedule B attached hereto.




--------------------------------------------------------------------------------



(e)    The “Performance Period” or “Performance Periods” shall be the
Performance Period or Performance Periods as described in Schedule B.
Performance Objectives may have different Performance Periods, if so provided in
Schedule B.
(f)    The “Restriction Period” is the period beginning on the Award Date and
ending on such date or dates and occurrence of such conditions as described in
Section 3 of Schedule A attached hereto.
(g)    The “Shares” shall be that number, if any, of shares of Common Stock
subject to the Award which are or may be granted under this Agreement, as such
number may be determined in accordance with Section 1 of Schedule A.
3.    Award Opportunity; Incorporation of the Terms of Schedule A and Schedule B
of the Agreement.
(a)    The Company hereby grants to the Participant an opportunity to be granted
the Award for a certain number of shares of Common Stock (as defined above, the
“Shares”) based upon the level of attainment of the Performance Objectives, all
as described in Schedule A and Schedule B, during the Performance Period. The
number, if any, of Shares of Common Stock subject to the Award shall be
determined by the Administrator based on the achievement of the Performance
Objectives described in Schedule B. No Award of Shares is being granted at this
time, and no Award shall be granted unless and until the Administrator, in its
sole discretion and in accordance with the terms of the Plan and this Agreement,
determines whether and to what extent the Award has been earned (including but
not limited to determining whether and to what extent the Performance Objectives
have been met), determines the number of Shares that shall be subject to the
Award and takes any other action it deems necessary or advisable in order to
complete the grant.
(b)    The Participant expressly acknowledges that the terms of Schedule A and
Schedule B shall be incorporated herein by reference and shall constitute part
of this Agreement. The Company and the Participant further acknowledge that the
Company’s signature on the signature page hereof, and the Participant’s
signature on the Grant Letter contained in Schedule A, shall constitute their
acceptance of all of the terms of this Agreement.
4.    Grant of Award of Restricted Stock Units. Subject to the terms of this
Agreement and the Plan, the Company shall grant the Participant an Award of
Restricted Stock Units (as defined above, the “Award”) for that number of Shares
of Common Stock as is determined in accordance with Schedule A and Schedule B if
and only if the minimum (and up to the maximum) of the Performance Objectives
are met during the Performance Period, as further described in Schedule A and
Schedule B. The number of Shares, if any, subject to the Award shall be
determined by the Administrator in its sole discretion in accordance with the
Plan and this Agreement (including Schedule A and Schedule B) following
completion of the applicable Performance Period. The Award Date shall be as soon
as practicable after the end of the applicable Performance Period and the
Administrator’s determination of the extent, if any, to which the Performance
Objectives have been met and the Award has been earned. The Award shall not be
deemed earned, and the Award Date shall not occur, unless and until the
Administrator determines the extent, if any to which the Award has been earned
following completion of the applicable Performance Period (unless the
Administrator determines otherwise). The Company shall give notice to the
Participant after each Performance Period regarding whether the Award applicable
to that Performance Period has been granted and the number of Shares subject to
the Award.

2





--------------------------------------------------------------------------------



5.    Shareholder Rights. The Participant or his or her legal representatives,
legatees or distributees shall not be deemed to be the holder of any Shares
subject to the Award and shall not have any dividend rights, voting rights or
other rights as a shareholder unless and until (and then only to the extent
that) the Award has been earned and vested and certificates for such Shares have
been issued and delivered to him or them (or, in the case of uncertificated
shares, other written evidence of ownership in accordance with Applicable Law
shall have been provided).
6.    Vesting of Award. Subject to the terms of the Plan and this Agreement, the
Shares subject to the Award shall be deemed vested, and such Shares shall be
distributable as provided in Section 8 herein, upon such date or dates, and
subject to such conditions, as are described in this Agreement, including
Section 3 of Schedule A. Without limiting the effect of the foregoing, the
Shares subject to the Award may vest in installments over a period of time, if
so provided in Schedule A. The Participant expressly acknowledges that the Award
shall vest only upon such terms and conditions as are provided in this Agreement
(including Schedule A and Schedule B) and otherwise in accordance with the terms
of the Plan. Notwithstanding the foregoing, the Participant shall be entitled to
the greater of the benefits provided in this Agreement and any Change in Control
Agreement, Employment Agreement or any other similar agreement between the
Participant and the Company with respect to the terms governing the earning and
vesting of the Award. Without limiting the effect of the foregoing, the
Participant understands and agrees that the Administrator may delay the vesting
of the Award (or portion thereof) and the issuance of the underlying Shares in
order to comply with Applicable Law or applicable policies of the Company
implemented to ensure compliance with such laws (including but not limited to
insider trading provisions and the Company’s insider trading policy); provided,
however, that any such delay in vesting of the Award or issuance of Shares shall
not apply to any Shares subject to an effective Rule 10b5-1 trading plan. The
Administrator has sole authority to determine whether and to what degree the
Award has been earned and vested and to interpret the terms and conditions of
this Agreement and the Plan.
7.    Effect of Termination of Employment; Forfeiture of Award. Except as may be
otherwise provided in the Plan or this Agreement (including but not limited to
Schedule A), in the event that the employment or service of the Participant is
terminated for any reason (whether by the Company or the Participant, and
whether voluntary or involuntary) and all or part of the Award has not been
earned and vested as of the Participant’s Termination Date pursuant to the terms
of this Agreement, then the Award, to the extent not earned and vested as of the
Participant’s Termination Date, shall be forfeited immediately upon such
termination, and the Participant shall have no further rights with respect to
the Award or the Shares underlying that portion of the Award that has not yet
been earned and vested. The Participant expressly acknowledges and agrees that
the termination of his or her employment or service shall (except as may
otherwise be provided in this Agreement or the Plan) result in forfeiture of the
Award and the Shares to the extent the Award has not been earned and vested as
of his or her Termination Date.
8.    Settlement of Award. The Award, if earned and vested in accordance with
the terms of this Agreement, shall be payable in whole shares of Common Stock.
The total number of Shares that may be acquired upon vesting of the Award (or
portion thereof) shall be rounded down to the nearest whole share. A certificate
or certificates representing the Shares subject to the Award (or portion
thereof) shall be issued in the name of the Participant or his or her
beneficiary (or, in the case of uncertificated shares, other written evidence of
ownership in accordance with Applicable Law shall be provided) as soon as
practicable after, and only to the extent that, the Award (or portion thereof)
has vested and is distributable. Shares of Common Stock or any other benefit
subject to the Award shall, upon vesting of the Award (and except as otherwise
provided in Section 3(b)(iv) of Schedule A), be issued and distributed to the
Participant (or his or her beneficiary) no later than the later of (a) the
fifteenth (15th) day of the third month following the Participant’s first
taxable year in which the amount is no longer subject to a substantial risk of
forfeiture, or (b) the fifteenth

3





--------------------------------------------------------------------------------



(15th) day of the third month following the end of the Company’s first taxable
year in which the amount is no longer subject to a substantial risk of
forfeiture, or otherwise in accordance with Code Section 409A.
9.    No Right of Continued Employment or Service. Nothing contained in this
Agreement or the Plan shall confer upon the Participant any right to continue in
the employment or service of the Company or an Affiliate or to interfere in any
way with the right of the Company or an Affiliate to terminate the Participant’s
employment or service at any time. Except as otherwise expressly provided in the
Plan and this Agreement (including but not limited to Schedule A), all rights of
the Participant under the Plan with respect to the unearned or unvested portion
of his or her Award shall terminate upon the termination of employment or
service of the Participant with the Company or an Affiliate. The grant of the
Award does not create any obligation to grant further awards.
10.    Nontransferability of Award and Shares. The Award shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
by will or the laws of intestate succession. The designation of a beneficiary
does not constitute a transfer. The Participant shall not sell, transfer,
assign, pledge or otherwise encumber the Shares subject to the Award until such
Shares have been issued and delivered to the Participant.
11.    Withholding; Tax Consequences.
(a)    The Participant acknowledges that the Company shall require the
Participant to pay the Company the amount of any federal, state, local, foreign
or other tax or other amount required by any governmental authority to be
withheld and paid over by the Company to such authority for the account of the
Participant, and the Participant agrees, as a condition to the grant of the
Award and delivery of any Shares, to satisfy such obligations. Notwithstanding
the foregoing, the Administrator may in its discretion establish procedures to
permit the Participant to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income tax obligations relating to the
Award, by electing (the “election”) to have the Company withhold shares of
Common Stock from the Shares to which the recipient is otherwise entitled. The
number of Shares to be withheld shall have a Fair Market Value as of the date
that the amount of tax to be withheld is determined as nearly equal as possible
to (but not exceeding) the amount of such obligations being satisfied. Each
election must be made in writing to the Administrator in accordance with
election procedures established by the Administrator.
(b)    The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant or vesting of the Award and/or the acquisition or
disposition of the Shares subject to the Award and that he or she has been
advised that he or she should consult with his or her own attorney, accountant
and/or tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.
12.    Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan, including but not limited to the sole
authority to determine whether and to what degree the Award has been earned and
vested. Any interpretation

4





--------------------------------------------------------------------------------



of this Agreement by the Administrator and any decision made by it with respect
to this Agreement is final and binding.
13.    Superseding Agreement; Successors and Assigns. This Agreement supersedes
any statements, representations or agreements of the Company with respect to the
grant of the Award or any related rights, and the Participant hereby waives any
rights or claims related to any such statements, representations or agreements.
Except as may be otherwise provided in the Plan or expressly provided in this
Agreement, this Agreement does not supersede or amend any existing Change in
Control Agreement, Inventions, Confidentiality and Nonsolicitation Agreement,
Noncompetition Agreement, Severance Agreement, Employment Agreement or any other
similar agreement between the Participant and the Company, including, but not
limited to, any restrictive covenants contained in such agreements. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective executors, administrators, next-of-kin, successors
and assigns.
14.    Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
North Carolina, without regard to the conflict of laws provisions of any state,
and in accordance with applicable federal laws of the United States.
15.    Amendment; Waiver. Subject to the terms of the Plan and this Agreement,
this Agreement may be modified or amended only by the written agreement of the
parties hereto. Notwithstanding the foregoing, the Administrator shall have
unilateral authority to amend this Agreement (without Participant consent) to
the extent necessary to comply with Applicable Law or changes to Applicable Law
(including but not limited to federal securities laws and Code Section 409A).
The waiver by the Company of a breach of any provision of this Agreement by the
Participant shall not operate or be construed as a waiver of any subsequent
breach by the Participant.
16.    Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in this Agreement or the Plan shall be in writing and shall
be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notice may also be provided by electronic
submission, if and to the extent permitted by the Administrator. Notices shall
be directed, if to the Participant, at the Participant’s address indicated by
the Company’s records, or if to the Company, at the Company’s principal office,
attention Treasurer, RF Micro Devices, Inc.
17.    Severability. The provisions of this Agreement are severable and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
18.    Restrictions on Award and Shares. The Company may impose such
restrictions on the Award and any Shares or other benefits underlying the Award
as it may deem advisable, including without limitation restrictions under the
federal securities laws, the requirements of any stock exchange or similar
organization and any blue sky, state or foreign securities laws applicable to
such Award or Shares. Notwithstanding any other provision in the Plan or this
Agreement to the contrary, the Company shall not be obligated to issue, deliver
or transfer shares of Common Stock, to make any other distribution of benefits,
or to take any other action, unless such delivery, distribution or action is in
compliance with Applicable Law (including but not limited to the requirements of
the Securities Act). The Company may cause a restrictive legend to be placed on
any certificate for Shares issued pursuant to the Award in such form as may be
prescribed from time to time by Applicable Law or as may be advised by legal
counsel. The Administrator may delay the right to receive or dispose of shares
of Common Stock (or other benefits) upon settlement of the Award at any time

5





--------------------------------------------------------------------------------



if the Administrator determines that allowing issuance of shares of Common Stock
(or distribution of other benefits) would violate any federal, state or foreign
securities laws or applicable policies of the Company, and the Administrator may
provide in its discretion that any time periods to receive shares of Common
Stock (or other benefits) subject to the Award are tolled or extended during a
period of suspension or delay (subject to any Code Section 409A considerations);
provided, however, that any such delay, suspension, tolling or extension shall
not apply to any Shares subject to an effective Rule 10b5-1 trading plan.
19.    Counterparts; Further Instruments. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.
20.    Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to receiving this Award, the Participant agrees that he or she
shall abide by all provisions of any equity retention policy, compensation
recovery policy, stock ownership guidelines and/or other similar policies
maintained by the Company, each as in effect from time to time and to the extent
applicable to Participant from time to time. In addition, the Participant shall
be subject to such compensation recovery, recoupment, forfeiture, or other
similar provisions as may apply at any time to the Participant under Applicable
Law.
[Signature Page to Follow]

6





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and by the Participant effective as of the Effective Date stated herein.
 
RF MICRO DEVICES, INC.
 
 
 
 
By:
______________________________________
 
 
Robert A. Bruggeworth
 
 
President and Chief Executive Officer
Attest:
 
 
__________________________________
 
 
William Priddy
 
 
Secretary and Chief Financial Officer
 
 











[Signature Page of Participant to Follow on Schedule A/Grant Letter]



7





--------------------------------------------------------------------------------




RF Micro Devices, Inc.
2012 Stock Incentive Plan
Restricted Stock Unit Agreement
(Performance-Based and Service-Based Award for Senior Officers)
Schedule A/Grant Letter
1.Award Opportunity.
(a)    Pursuant to the terms and conditions of the Company’s 2012 Stock
Incentive Plan, as it may be amended (the “Plan”), and the Restricted Stock Unit
Agreement (Performance-Based and Service-Based Award for Senior Officers)
attached hereto (the “Agreement”), you (the “Participant”) are eligible to be
granted an award of Restricted Stock Units (the “Award”) for that number of
Shares (the “Shares”) of Common Stock as may be determined pursuant to this
Section 1. Unless otherwise defined herein, capitalized terms in this Schedule A
shall have the same definitions as set forth in the Agreement and the Plan.
(b)    No Award will be granted unless at least ____ of the ______ Performance
Objectives [is/are] met during the applicable Performance Period. Each of the
Performance Objectives is expressed as a fixed or variable percentage of the
Target number of shares shown in Section 1(c) below. If a Performance Objective
is met, the Participant shall be granted an Award for a number of shares equal
to the Target multiplied by the percentage assigned to such Performance
Objective. One or more of the Performance Objectives may contain a variable
percentage of the Target shares based on performance of criteria applicable to
such Performance Objective, and the Administrator has the sole discretion to
determine if, and to what extent on a percentage basis, any such Performance
Objectives are met. If all _______ of the Performance Objectives are fully met,
the Participant shall be granted an Award for the Maximum number of shares (___%
of Target) shown in Section 1(c) below. The Award shall not be granted for a
particular Performance Objective until following the end of the Performance
Period for that Performance Objective and then only if the terms and conditions
described in the Agreement have been met. The actual number of shares which may
be subject to the Award shall be as provided in Section 1(c) below.
(c)    Number of Shares Potentially Subject to Award:
Target Number of Shares (____% of Target):
Maximum Number of Shares (___% of Target):
(d)    The Performance Objectives must be met, if at all, during the applicable
Performance Period, as described in Schedule B. The Administrator has sole
discretion to determine if, and to what extent, any or all Performance
Objectives are met and to interpret the other terms and conditions of the
Agreement.
2.Performance Objectives. The Performance Objectives for the applicable
Performance Period pursuant to the Agreement, and the applicable weighting of
each Performance Objective expressed as a percentage of the Target shares, shall
be as stated in Schedule B, attached hereto, the terms of which shall be
incorporated in and constitute a part of the Agreement.

A-1



--------------------------------------------------------------------------------




3.Vesting of Award∗. If the Award is granted in accordance with this Agreement,
the Award shall vest as follows:
(a)    General:
(i)    The Award shall be deemed vested with respect to fifty percent (50%) of
the Shares subject to the Award on the Award Date, subject to the continued
employment of the Participant with the Company or an Affiliate through such
vesting date;
(ii)    The Award shall be deemed vested with respect to an additional
twenty-five percent (25%) (for a total of seventy-five percent (75%)) of the
Shares subject to the Award on the first anniversary of the earliest Award Date
applicable to any Performance Objective covered by this Agreement, subject to
the continued employment of the Participant with the Company or an Affiliate
through such vesting date; and
(iii)    The Award shall be deemed vested with respect to an additional
twenty-five percent (25%) (for a total of one hundred percent (100%)) of the
Shares subject to the Award on the second anniversary of the earliest Award Date
applicable to any Performance Objective covered by this Agreement, subject to
the continued employment of the Participant with the Company or an Affiliate
through such vesting date.
(b)    Special Post-Termination Vesting Terms: Notwithstanding the provisions of
Section 3(a), the following terms shall apply with respect to the Award:
(i)    In the event of the Participant's termination of employment or service
for Cause, the Award (and any remaining right to underlying Shares) shall be
forfeited immediately.
(ii)    In the event of the Participant’s termination of employment or service
due to death, the Award (and any remaining right to underlying Shares) shall be
forfeited automatically effective as of the date of the Participant’s death.
(iii)    In the event of the Participant’s termination of employment or service
for any reason other than death or for Cause (including termination due to
Disability), the Award shall continue to vest, to the extent earned, according
to the Vesting Schedule stated in Section 3(a) above of this Schedule A as if
the Participant had remained an Employee of, or service provider to, the
Company, but only if the Participant enters into a noncompetition agreement (the
“Noncompetition Agreement”), and, if so determined by the Company, a severance
or other similar agreement (the “Severance Agreement”) with the Company, in each
case in form acceptable to the Company and containing such terms as may be
specified by the Company in the exercise of its discretion, within twenty (20)
days following termination of employment or service (or, if later, by the end of
any applicable statutory revocation period) and abides by the terms of such
Noncompetition Agreement and, if applicable, Severance Agreement. In the event
that the Participant fails to enter into such Noncompetition Agreement and, if
applicable, Severance Agreement, within twenty (20) days following his or her
termination of employment or service (or, if later, by the end of any applicable
statutory revocation period), the Award (and any remaining right to underlying
Shares) shall be deemed forfeited in its entirety as of the date of the
Participant’s termination of employment or service. If the Participant enters
into the Noncompetition Agreement and, if applicable, the Severance Agreement,
and the Administrator determines in the exercise of its discretion that the
Participant has committed a material breach or violation of the Noncompetition
Agreement, the Severance
                                                           
* Subject to terms and conditions of the Plan and the Agreement.

A-2



--------------------------------------------------------------------------------




Agreement or the Inventions, Confidentiality and Nonsolicitation Agreement
previously entered into between the Company and the Participant (the “ICN
Agreement”) at any time on or prior to the date the last installment of Shares
covered by the Award vests under this Agreement (without regard to when the
Administrator first discovers or has notice of such breach or violation), then,
in addition to any other remedies available to the Company at law or in equity
as a result of such breach or violation, (A) the Award (and any remaining right
to underlying Shares) shall immediately be forfeited in its entirety; (B) any
Shares subject to the Award that vested following termination of employment or
service shall immediately be forfeited and returned to the Company (without the
payment of any consideration for such Shares, including repayment of any amount
paid by the Participant with respect to taxes related to the grant or vesting of
the Award), and the Participant shall cease to have any interest in or right to
such Shares and shall cease to be recognized as the legal owner of such Shares;
and (C) any Gain (as defined herein) realized by the Participant with respect to
any Shares issued following termination of employment shall immediately be paid
by the Participant to the Company. For the purposes herein, “Gain” shall mean
the Fair Market Value (as defined in the Plan) of the Company’s Common Stock on
the date of sale or other disposition, multiplied by the number of Shares sold
or disposed of. If the Participant terminates service for reasons other than
death or Cause and subsequently dies, to the extent the Award is not fully
vested as of the date of the Participant’s death, the Award shall automatically
fully vest effective as of the date of the Participant’s death. The
Administrator shall have discretion to determine the basis for termination,
whether any breach of the Noncompetition Agreement, the Severance Agreement or
the ICN Agreement has occurred and to otherwise interpret this Section 3.
(iv)    Any shares of Common Stock issuable to the Participant following
termination of employment or service pursuant to Section 3(b) herein shall be
issued in accordance with the vesting schedule stated in Section 3(a) above and
shall be distributed on such vesting dates or a later date(s) within the same
taxable year of the Participant, or, if later, by the 15th day of the third
calendar month following the date(s) specified in Section 3(a) and the
Participant shall not be permitted, directly or indirectly, to designate the
taxable year of distribution, or shall otherwise be made in accordance with Code
Section 409A and related regulations.
4.Change of Control. Notwithstanding the provisions of Section 14 of the Plan
and Sections 1 and 3(a) of Schedule A, in the event of a Change of Control, all
of the Performance Objectives shall be deemed met and the Award shall vest as
follows:
(a)    The Award shall be deemed vested with respect to fifty percent (50%) of
the Target Number of Shares subject to the Award on the date of the Change of
Control, subject to the continued employment of the Participant with the Company
or an Affiliate through such vesting date;
(b)    The Award shall be deemed vested with respect to an additional
twenty-five percent (25%) (for a total of seventy-five percent (75%)) of the
Target Number of Shares subject to the Award on the second anniversary of the
Effective Date, subject to the continued employment of the Participant with the
Company or an Affiliate through such vesting date; and
(c)    The Award shall be deemed vested with respect to an additional
twenty-five percent (25%) (for a total of one hundred percent (100%)) of the
Target Number of Shares subject to the Award on the third anniversary of the
Effective Date, subject to the continued employment of the Participant with the
Company or an Affiliate through such vesting date.


[Signature Page to Follow]

A-3



--------------------------------------------------------------------------------




By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Letter and the Agreement. I understand that the Grant Letter and other
provisions of Schedule A and Schedule B herein are incorporated by reference
into the Agreement and constitute a part of the Agreement. By my signature
below, I further agree to be bound by the terms of the Plan and the Agreement,
including but not limited to the terms of this Grant Letter and the other
provisions of Schedule A and Schedule B contained herein. The Company reserves
the right to treat the Award and the Agreement as cancelled, void and of no
effect if the Participant fails to return a signed copy of the Grant Letter
within 30 days of receipt.






Signature:
 
 
Date:
 



Note: If there are any discrepancies in the name shown above, please make the
appropriate corrections on this form and return to Treasury Department, RF Micro
Devices, Inc., 7628 Thorndike Road, Greensboro, NC 27409-9421. Please retain a
copy of the Agreement, including this Grant Letter, for your files.



A-4



--------------------------------------------------------------------------------




RF Micro Devices, Inc.
2012 Stock Incentive Plan
Restricted Stock Unit Agreement
(Performance-Based and Service-Based Award for Senior Officers)
Schedule B
Performance Period and Performance Objectives
1.    Performance Period.


[Insert Performance Period(s).]


2.    Performance Objectives.


The Performance Objectives for the Performance Period(s) applicable to the
Participant pursuant to the Agreement are as follows:


[Insert Performance Objectives.]

B-1


Updated June 2014